 Case 18-41511           Doc 223        Filed 04/12/19 Entered 04/12/19 13:35:18
                                         Document     Page 1 of 4                                 EODDesc Main

                                                                                                 04/12/2019
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                               §
                                                     §
BRIDGET BROWN PARSON,                                §        Case No. 18-41511
                                                     §        (Chapter 13)
         Debtor.                                     §

                   MEMORANDUM OPINION AND ORDER DENYING
                 DEBTOR’S MOTION TO RECUSE [Docket Nos. 193 and 199]

         This case is before the Court on a motion by Bridget Brown Parson (the “Debtor”) seeking

to recuse the undersigned bankruptcy judge filed on March 29, 2019 [Docket No. 193] and another

motion to recuse filed on April 5, 2019 [Docket No. 199] (collectively, the “Motion to Recuse”).

The Court’s docket reflects that these are the seventh and eighth motions by the Debtor seeking

recusal. The Court entered memorandum opinions and orders on February 14, 2019 [Docket No.

87] and March 26, 2019 [Docket No. 185] denying several prior recusal motions.1 In her present

Motion to Recuse, the Debtor raises a litany of complaints, which this Court previously addressed,

and once again argues that I should be immediately recused from presiding over her bankruptcy

case based on my “misconduct.”

         The Court explained the background of this case in its prior memorandum opinions denying

the Debtor’s prior recusal motions, and the Court will not repeat it here. In summary, the

underlying disputes in this bankruptcy case are (1) how much the Debtor owes with respect to her

two homes and (2) whether she has defaulted in her post-petition payment obligations in this

bankruptcy case to the mortgage holders. The Court’s memorandum opinion and order overruling




    1
      Although the Court struck several of the Debtor’s other motions for recusal based on her failure to comply with
the Local Bankruptcy Rules, the Court’s orders nonetheless addressed her arguments [Docket Nos. 153 and 202]. The
Debtor’s present Motion to Recuse shows no sign that she has read any of this Court’s prior opinions and orders.


MEMORANDUM OPINION AND ORDER                                                                                       1
 Case 18-41511            Doc 223        Filed 04/12/19 Entered 04/12/19 13:35:18                        Desc Main
                                          Document     Page 2 of 4


the Debtor’s objections to the mortgage holders’ claims, which the Court entered on April 9, 2019

[Docket No. 212], offers further details.

         The Court will add that it conducted a hearing on a motion for relief from the automatic

stay on April 3, 2019. The motion was filed by one of the Debtor’s mortgage holders with respect

to one of the Debtor’s two homes. After the Debtor filed an objection, the Court scheduled the

matter for an evidentiary hearing and sent notice of that hearing to the Debtor at her home address

through the auspices of the Bankruptcy Noticing Center. The Debtor appeared, pro se, at the

hearing, and requested a continuance because, among other things, she claimed she had not

received the notice of hearing. After the Court denied her motion, the Debtor chose to leave the

hearing despite the Court’s warning that it would be in her interest to stay. The Debtor did not

leave quietly or respectfully; rather, she shouted objections and complaints as she stormed out of

the courtroom.

         The Court will also add that the Debtor’s conduct has been contumacious since she began

filing pleadings on her own behalf, prompting the withdrawal of her bankruptcy attorney.2 For

example, she has repeatedly disrupted hearings by interrupting the Court and opposing counsel.

She has repeatedly ignored the Court’s admonishments to stop interrupting and speaking out-of-

turn. She has objected to attempts to hand her copies of exhibits as well as witness and exhibit

lists. She has objected to the handing of exhibit binders to the Court. She has objected to

telephonic appearances, claiming not to understand the source of the voice “hollering” over the



    2
       Indeed, other courts have reported similar conduct by this Debtor. See, e.g., Parson v. Select Portfolio Servicing,
No. 3:18-CV-774-K-BK, 2019 WL 1330473, at *2 (N.D. Tex. Jan. 10, 2019), report and recommendation adopted
sub nom. Parson v. Hale, No. 3:18-CV-0774-K, 2019 WL 1331652 (N.D. Tex. Feb. 5, 2019) (finding “that there is a
clear record of delay or contumacious conduct by Plaintiff”); Parson v. Wilmer Hutchins Indep. Sch. Dist., No. CIV.A.
3:03-CV-0492B, 2005 WL 396292, at *5 (N.D. Tex. Feb. 17, 2005), aff'd, 145 F. App'x 944 (5th Cir. 2005)
(dismissing all claims with prejudice “[b]ecause of Plaintiff's deliberate disobedience of this Court's orders, continued
filing of frivolous motions, refusal to be deposed, and this Court's determination that there are no sanctions short of
dismissal that would cause Plaintiff to alter her behavior”).

MEMORANDUM OPINION AND ORDER                                                                                            2
 Case 18-41511            Doc 223         Filed 04/12/19 Entered 04/12/19 13:35:18                        Desc Main
                                           Document     Page 3 of 4


courtroom speaker. She has ignored the Court’s rulings by repeatedly raising objections that the

Court has already overruled. She has rolled her eyes during this Court’s rulings and held up her

hands as if to wave off the Court’s words. In summary, the Debtor’s behavior during hearings has

been openly disrespectful to the Court and the legal process.

          The Debtor’s behavior in her pleadings is no better. Although this is a relatively simple

consumer bankruptcy case, involving a relatively straight-forward dispute between the Debtor and

her mortgage holders, the Court’s docket reflects that the Debtor has filed 57 motions since she

began filing pleadings on her own behalf.3 Many of these motions are repetitive filings. The

orders issued by the Court have merely prompted the Debtor to re-file the same or substantially

similar motions without addressing the Court’s reasons for the prior denial as stated in the Court’s

orders.

          Moreover, the Debtor’s motions are difficult to decipher and filled with inaccuracies. For

example, her present Motion to Recuse complains that a “visible” court reporter was not present

during hearings, that this Court had ex parte communications with opposing counsel because the

Court continued with hearings after the Debtor left the courtroom, that this Court “retaliated”

against her by denying her numerous requests for continuance, and that is Court failed to hold

“required” hearings on all the motions she filed. As the Court explained in an order entered on

February 13, 2019 [Docket No. 86], the Court examines the totality of the circumstances when

determining whether to grant a continuance and, in this case, the circumstances did not support the

Debtor’s requests.4 The Court also entered opinions and orders explaining that the Debtor’s



    3
       This number does not include any of the Debtor’s notices of appeal, her statements of issues on appeal, or her
designations of the record for her appeals.
     4
       Notably, 11 U.S.C. § 362(e)(1) provides that the automatic bankruptcy stay is lifted 30 days after a motion for
relief from the stay is filed unless the Court holds a hearing and orders the stay to remain in effect. Thus, a continuance
of the April 3rd hearing would not have benefitted the Debtor.

MEMORANDUM OPINION AND ORDER                                                                                             3
 Case 18-41511            Doc 223        Filed 04/12/19 Entered 04/12/19 13:35:18                      Desc Main
                                          Document     Page 4 of 4


various appeals from this Court’s orders do not automatically stay her bankruptcy case [Docket

Nos. 105, 148, 185, and 211].

         The Court has previously explained that a hearing is not “required” every time the Debtor

files a motion, as many motions can be decided on the pleadings and the memoranda filed by the

parties, and there is no requirement for a hearing on a recusal motion. This Court has also

previously explained that the Debtor’s decision to leave the courtroom during hearings does not

render the remainder of the hearing ex parte or “illegal.” Furthermore, this Court has not had any

ex parte contacts with counsel for the mortgage holders. The Debtor’s complaint that this Court

is biased because counsel for one of the mortgage holders “is an Asian American, like the Judge”

is premised on the Debtor’s unhappiness with the Court’s rulings on the merits.5 Finally, as this

Court has repeatedly informed the Debtor, this Court electronically records hearings as permitted

by applicable law, and any party may request a transcript by following local procedures, which are

available on the Court’s website.

         Based on the record, and for the reasons discussed in the Court’s prior memorandum

opinions and orders denying the Debtor’s prior motions for recusal,

         ORDERED that the Debtor’s present Motion to Recuse [Docket Nos. 193 and 199] is

DENIED.
                                                                Signed on 4/12/2019

                                                                                                        SR
                                                   HONORABLE BRENDA T. RHOADES,
                                                   UNITED STATES BANKRUPTCY JUDGE




    5
      This Court has previously explained that adverse rulings are not grounds for recusal. Moreover, in order for a
judge to be disqualified for bias or prejudice, the bias must stem from an extrajudicial source and result in an opinion
on some basis other than what the judge learned in the case. See United States v. Grinnell Corp., 384 U.S. 563, 583
(1966); United States v. MMR Corp., 954 F.2d 1040, 1045 (5th Cir. 1992).

MEMORANDUM OPINION AND ORDER                                                                                          4
